DETAILED ACTION

Response to Amendment
Amendments, filed on October 3, 2021, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) “Dirac half metal material” in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  The Examiner notes that this interpretation has been updated based on Applicants’ comments and the recently submitted NPL (as well as subsequent NPL searching).  There appears to be a common, art recognized definition for a Dirac Half Metal (DHM), which essentially boils down to: 
    PNG
    media_image1.png
    129
    330
    media_image1.png
    Greyscale
Liu et al. NPL citation),  
    PNG
    media_image2.png
    173
    344
    media_image2.png
    Greyscale
 (Li et al. NPL citation), and 
    PNG
    media_image3.png
    65
    347
    media_image3.png
    Greyscale
 (Wang et al. IUCrJ citation). Specifically, a DHM it taken as a material that has a Dirac cone in one (metallic) direction and is semiconductor/insulator in the other, such that it is characterized by a zero-gap band structure, massless Dirac fermions, and 100% spin polarization.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Objections
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The scope covered by these two claims is identical.


Continuity
The Examiner notes that the above identified Application claims priority to at least one of an earlier filed Continuation-in-part (CiP) or provisional Application.  Applicants are reminded that each claim, as a whole, must be evaluated for support in the relied upon CiP/provisional Application(s).  I.e. if any portion of a claim fails to find support in the relied upon CiP/provisional Application(s), the claim as a whole is not granted the benefit of the earlier filed CiP and/or provisional Applications' filing date (see MPEP 706.02 (B) and (D) – noting use of the phrase "fully supported").
	In the instant case, the above identified Application has the following groups of effective filing dates:
the filing date of the above identified non-provisional Application (February 28, 2019); and
the filing date of the earlier filed Provisional Application (March 2, 2018).
See the following Table, which illustrates which claims are eligible for which filing date.  The Examiner notes that this may result in dependent claims being rejected, while the independent claim from which they depend from is allowed!  Again, the Examiner emphasizes that it is each and every claim as a whole which must be evaluated for support.  See MPEP 201.11, Section I-A “Claiming the Benefit of Provisional Applications” and Section 1-B “Claiming the Benefit of Nonprovisional Applications”.

Claim
Effective Filing Date

Notes
1 – 3
3/2/18
Deemed fully supported by the provisional usage of ‘ultrathin’ and ‘(~ 1 nm)’.
4,5
2/28/19
Single monolayer supported, but no disclosure of 1+ monolayers or t <1 nm
6-17
3/2/18
Fully supported
18,20,22
2/28/19
None fully supported in Provisional
21
3/2/18
Fully supported



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 11, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "ultrahigh" in claims 8 and 11 is a relative term which renders the claims indefinite (this rejection is maintained from the prior office action).  The term "ultrahigh” (or a corresponding “high") is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of evaluating the prior art, the Examiner deems that any material that is a Dirac half metal or Dirac semi-metal necessarily possesses electrons with sufficient mobility to read on the claimed requirements.
The term "high" in claim 17 is a relative term which renders the claim indefinite (this rejection is maintained from the prior office action).  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of evaluating the prior art, the Examiner has interpreted this limitation as merely reciting “has a Curie temperature” (which is inherent to all magnetic materials).
The term "small" in claim 20 is a relative term which renders the claim indefinite (this rejection is maintained from the prior office action).  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of evaluating the prior art, the Examiner has interpreted this as reciting “modified with at least one molecule”.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2, from which this claim depends, requires that the film is ‘ultrathin’.  As argued and set forth by Applicants, the term ‘ultrathin’ has been defined to mean “about 1 nm or less”.  This is identical to the recitation in claim 4 of “less than about 1 nanometer in thickness”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claims 1, 2, 5 – 17 and 20 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiGiovanni (U.S. Patent App. No. 2011/0023377 A1), as evidenced by the Admitted Art for the reasons of record as set forth in Paragraph No. 14 of the Office Action mailed on April 28, 2021.

Claims 1, 6 – 16, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL article Jiao et al. (Phys. Rev. Let., 119, 016403, 2017).
Regarding claim 1, Jiao et al. disclose a ferromagnetic material (paragraph bridging columns 3 and 4) comprising at least one Dirac Half Metal (DHM) material (Title; Abstract; and paragraph bridging columns 1 and 2 – MnF3).
columns 1 – 4).
	Regarding claims 9 and 10, the claimed material is explicitly disclosed (Abstract and entire disclosure).
	Regarding claim 11, these limitations are met as described above.
	Regarding claims 12 – 16, the use in spintronics is explicitily disclosed (see entire disclosure), as well as existence as a 2D type structure (paragraph bridging columns 6 and 7).
	Regarding claims 21 and 22, regarding the limitation(s) “a heterostructure”, the Examiner notes that this limitation is a preamble limitation which does not set forth any structure, but merely states the purpose or intended use of the invention.  As stated in the MPEP, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”)” (MPEP 2111.02 – emphasis added).  In the instant case, since the disclosed material is explicitly taught as being suitable for spintronic applications (i.e. same as applicants’ intended use), the disclosed films are deemed to necessarily meet the claimed preamble limitations.  Regarding the ‘vertical’ or ‘horizontal’, since this is simply a matter of what orientation a structure is placed on a table top, it is necessarily met by simply rotating the object when setting it down – i.e. this limitation conveys no additional patentable structure.


Claims 4, 5, 18, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. NPL article (App. Phys. Rev., 5, 041103, 2018).
The Examiner notes that this document was published online on 17 October 2018, which antedates the US filing date of February 28, 2019 but not the provisional’s filing date of March 2, 2018.  As such, this document only reads on those claims not supported by the provisional document.
Regarding claims 4 and 5, Wang et al. disclose a ferromagnetic material (section IV.D) comprising at least one Dirac Half Metal (DHM) material (Title; Abstract; sections I and IV.D), wherein these films are taught to be monolayers (ibid), i.e. Angstrom level in thickness.
	Regarding claims 18 and 20, Wang et al. disclose doping a surface of the layer (reading on claim 20) to tailor the Tc of the DHM material (section IV.D.1).
	Regarding claim 22, regarding the limitation(s) “a heterostructure”, the Examiner notes that this limitation is a preamble limitation which does not set forth any structure, but merely states the purpose or intended use of the invention.  As stated in the MPEP, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”)” (MPEP 2111.02 – emphasis added).  In the instant case, since the disclosed material is explicitly taught as being suitable for spintronic applications (i.e. same as applicants’ intended use), the disclosed films are deemed to necessarily meet the claimed preamble limitations.  Regarding the ‘vertical’ or ‘horizontal’, since this is simply a matter of what orientation a structure is placed on a table top, it is necessarily met by simply rotating the object when setting it down – i.e. this limitation conveys no additional patentable structure.


Claims 1 – 18 and 20 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. NPL (J. Mater. Chem. C., 4, 2518, 2016).
Regarding claim 1, He et al. disclose a ferromagnetic material (Title and Abstract) comprising at least one Dirac Half Metal (DHM) material (Title; Abstract; and entire disclosure – TMX3).
	Regarding claims 2 – 5, He et al. disclose forming these films are free-standing 2-D exfoliated crystals, i.e. monolayers, which necessarily are Angstrom level in thickness (sections 1 and 3).
Regarding claims 6 - 8, Dirac fermions, 100% spin polarization, ultrahigh mobility (Fermi velocity close to graphene) are all explicitly disclosed and this is a necessarily present as part of the definition of a DHM (Sections 1 - 3).
	Regarding claims 9 and 10, the claimed material is explicitly disclosed (Section 1, TM = Mn and X = Cl, Br, I).
	Regarding claim 11, these limitations are met as described above.
	Regarding claims 12 – 16, the use in spintronics is explicitily disclosed (see entire disclosure), as well as existence as a 2D type structure (Sections 1 and 3).
	Regarding claims 17, 18 and 20, He et al. disclose achieving ‘high’ Curie temperatures (Section 3.3) by doping a surface of the layer of the DMH material (meeting the limitations of both claims 18 and 20).
	Regarding claims 21 and 22, regarding the limitation(s) “a heterostructure”, the Examiner notes that this limitation is a preamble limitation which does not set forth any structure, but merely states the purpose or intended use of the invention.  As stated in the MPEP, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”)” (MPEP 2111.02 – emphasis added).  In the instant case, since the disclosed material is i.e. same as applicants’ intended use), the disclosed films are deemed to necessarily meet the claimed preamble limitations.  Regarding the ‘vertical’ or ‘horizontal’, since this is simply a matter of what orientation a structure is placed on a table top, it is necessarily met by simply rotating the object when setting it down – i.e. this limitation conveys no additional patentable structure.

Claims 1, 5 – 8, 11 – 17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. NPL article (Nano research, 10(6), 1972-1979, 2017).
Regarding claim 1, Liu et al. disclose a ferromagnetic material (Title and Abstract) comprising at least one Dirac Half Metal (DHM) material (Title; Abstract; and entire disclosure – YN2).
	Regarding claim 5, Liu et al. disclose forming these films as monolayers (ibid).
Regarding claims 6 - 8, Dirac fermions, 100% spin polarization, ultrahigh mobility (Fermi velocity close to graphene) are all explicitly disclosed and this is a necessarily present as part of the definition of a DHM (Sections 1 - 3).
	Regarding claim 11, these limitations are met as described above.
	Regarding claims 12 – 16, the use in spintronics is explicitily disclosed, as well as existence as a 2D type structure (Sections 1 and 3).
	Regarding claim 17, Liu et al. disclose achieving Curie temperatures (Section 3) of over 650 K, which is taken to read on ‘high’.
	Regarding claims 21 and 22, regarding the limitation(s) “a heterostructure”, the Examiner notes that this limitation is a preamble limitation which does not set forth any structure, but merely states the purpose or intended use of the invention.  As stated in the MPEP, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and i.e. same as applicants’ intended use), the disclosed films are deemed to necessarily meet the claimed preamble limitations.  Regarding the ‘vertical’ or ‘horizontal’, since this is simply a matter of what orientation a structure is placed on a table top, it is necessarily met by simply rotating the object when setting it down – i.e. this limitation conveys no additional patentable structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 5, 17, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jiao et al. NPL article as applied above in Paragraph No. 13, and further in view of He et al. NPL article (J. Mat. Chem., 4, 2418, 2016).
Jiao et al. is relied upon as described above.
Regarding claims 2 – 5, Jiao et al. is silent regarding the thickness of the MnF3 films.  Regarding claim 17, Jiao et al. is silent with regard to a ‘high’ Curie temperature.  Regarding claims 18 and 20, Jiao et al. is silent with regard to doping or modifying a surface of the film.
Regarding claims 2 – 5, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the thickness of these films through routine experimentation, especially given the teaching in the various NPL cited, including He et al., regarding the desire to use 2-D monolayers, which would be expected to be on the order of Angstroms or nanometers in thickness.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
deemed to read on ‘high’ Tc) so that the material can exhibit ferromagnetism at room temperature or above (He et al., section 3.3).  Such doping reads on claims 18 and 20 as modifying the surface of the layer.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Jiao et al. to possess thickness values, Curie temperature values and doped surfaces meeting all of the claimed limitations as taught by He et al., as these films are conventionally used as monolayers and should possess a ‘high’ Curie temperature to exhibit ferromagnetism at room temperature or above for practical applications in spintronic devices.

Claims 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jiao et al. as applied above in Paragraph No. 13, and further in view of Mavropoulos et al. NPL article (Phys. Rev. B, 72, 174428, 2005).
Jiao et al. is relied upon as described above.
While the Examiner maintains that claims 21 and 22 fail to provide additional patentable structure for the reasons noted above, the Examiner acknowledges that the cited art fails to explicitly disclose a ‘heterojunction’, per se.
However, the use of half metallic ferromagnetic materials; i.e. a Dirac Half Metal being a ‘half metallic material’, is known in the art as taught by Mavropoulos et al. (Title; Abstract; entire disclosure).  Such materials are recognized as ‘ideal spin injectors and detectors’ (Introduction).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Jiao et al. use the disclosed DHM as a ‘heterojunction’ meeting the claimed limitations as taught by Mavropoulos et al., since it is recognized that half-metals are ideal spin injectors and detectors for such applications.  The Examiner notes that Figure 1 discloses structures meeting the limitations of claim 22.


Claims 2 – 5, 9, 10 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over He et al. NPL article (J. Mat. Chem., 4, 2418, 2016) as applied above in Paragraph No. 15.
He et al. is relied upon as described above.
Regarding claims 2 – 5, while He et al. disclose exfoliated monolayers of crystals, they are silent regarding an exact thickness of the TMX3 films.  Regarding claims 9 and 10, while He et al. disclose TMX3 films meeting the claimed limitations, they only do experiments on a vanadium film. Regarding claim 17, while He et al. teaches increasing the Curie temperature, they only disclose values up to 353 K.
Regarding claims 2 – 5, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the thickness of these films through routine experimentation, especially given the teaching in the various NPL cited, including He et al., regarding the desire to use 2-D monolayers, which would be expected to be on the order of Angstroms or nanometers in thickness.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 9 and 10, the Examiner deems that vanadium trihalide and manganese trihalide are known functional equivalents in suitable trihalide compounds that form DHMs, as taught by He et al. (Section I: TMX3, where TM can be either Mn or V).  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, Mn and V are functional equivalents in the field of suitable transition metals for forming the DHM trihalides.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claim 17, He et al. teach that it is known in the art to dope a surface of a DHM film to increase the Curie temperature so that the material can exhibit ferromagnetism at room temperature or above (He et al., section 3.3).  It would have been obvious to achieve Curie temperatures of 560K or higher depending on the desired application and heat expected to be generated during the application, as a higher Curie temperature allows the material to maintain its ferromagnetic characteristics at higher temperatures.  The Examiner takes Official Notice that DHMs have been reported with Curie temperatures of over 800 K (see Liu et al. NPL citation above for support of this position of Official Notice), as such, the Examiner deems that ‘high’ Curie temperatures are within the knowledge of a person of ordinary skill in the art.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of He et al. to possess thickness values, Curie temperature values and compositions meeting all of the claimed limitations as taught by He et al., as these films are conventionally used as monolayers and should possess a ‘high’ Curie temperature to exhibit ferromagnetism at room temperature or above for practical applications in spintronic devices.

Claims 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over He et al. as applied above in Paragraph No. 15, and further in view of Mavropoulos et al. NPL article (Phys. Rev. B, 72, 174428, 2005).
He et al. is relied upon as described above.
While the Examiner maintains that claims 21 and 22 fail to provide additional patentable structure for the reasons noted above, the Examiner acknowledges that the cited art fails to explicitly disclose a ‘heterojunction’, per se.
However, the use of half metallic ferromagnetic materials; i.e. a Dirac Half Metal being a ‘half metallic material’, is known in the art as taught by Mavropoulos et al. (Title; Abstract; entire disclosure).  Such materials are recognized as ‘ideal spin injectors and detectors’ (Introduction).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of He et al. to use the disclosed DHM as a ‘heterojunction’ meeting the claimed limitations as taught by Mavropoulos et al., since it is recognized that half-metals are ideal spin injectors and detectors for such applications.  The Examiner notes that Figure 1 discloses structures meeting the limitations of claim 22.


Claims 2 – 5, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. NPL article as applied above in Paragraph No. 16, and further in view of He et al. NPL article (J. Mat. Chem., 4, 2418, 2016).
Liu et al. is relied upon as described above.
Regarding claims 2 – 5, Liu et al. is silent regarding the exact thickness of the YN2 films.  Regarding claims 18 and 20, Liu et al. is silent with regard to doping or modifying a surface of the film.
Regarding claims 2 – 5, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the thickness of these films through routine experimentation, especially given the teaching in the various NPL cited, including He et al., regarding the desire to use 2-D monolayers, which would be expected to be on the order of Angstroms or nanometers in thickness.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 18 and 20, He et al. teach that it is known in the art to dope a surface of a DHM film to tailor the Curie temperature so that the material can exhibit ferromagnetism at room temperature or above (He et al., section 3.3).  Such doping reads on claims 18 and 20 as modifying the surface of the layer.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Liu et al. to possess thickness values and doped surfaces meeting all of the claimed limitations as taught by He et al., as these films are conventionally used as monolayers and should possess a ‘high’ Curie temperature to exhibit ferromagnetism at room temperature or above for practical applications in spintronic devices.


Claims 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. as applied above in Paragraph No. 16, and further in view of Mavropoulos et al. NPL article (Phys. Rev. B, 72, 174428, 2005).
Liu et al. is relied upon as described above.
While the Examiner maintains that claims 21 and 22 fail to provide additional patentable structure for the reasons noted above, the Examiner acknowledges that the cited art fails to explicitly disclose a ‘heterojunction’, per se.
However, the use of half metallic ferromagnetic materials; i.e. a Dirac Half Metal being a ‘half metallic material’, is known in the art as taught by Mavropoulos et al. (Title; Abstract; entire disclosure).  Such materials are recognized as ‘ideal spin injectors and detectors’ (Introduction).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Liu et al. use the disclosed DHM as a ‘heterojunction’ meeting the claimed limitations as taught by Mavropoulos et al., since it is recognized that half-metals are ideal spin injectors and detectors for such applications.  The Examiner notes that Figure 1 discloses structures meeting the limitations of claim 22.

Response to Arguments
The definition of DHM applied to the record
	Applicant(s) argue(s) that the Examiner erred in his interpretation of this limitation, specifically with regard to semi-metals and the scope of the term.  The Examiner agrees.
	A new, clarified definition has been provided and this action has been made non-final as a result.

The continuity of the application record
	Applicant(s) argue(s) that all claims are fully supported by the provisional.  The Examiner respectfully disagrees.
	Regarding claims 18 and 20, the scope in the provisional is different than the scope in the claims.  As such, the provisional does not provide support for the full scope of the claim, which means the entire claim cannot draw upon the provisional application’s filing date.
even though this concept is deemed known in the art.  While applicants do not need to disclose that which is known, it is the Examiner’s opinion that if one is trying to derive support to an earlier filed application (provisional or otherwise), the support must be explicit.  In this instance, that is not the case.
	Regarding claim 5, the pointed to portion of the specification is talking about the prior art and not the invention – or at least there is no direct linkage between this text and the invention, especially noting that this text goes on to state that “no 2D crystals with intrinsic magnetization has yet been discovered”, highly implying that this text is irrelevant for support of the claimed invention which is to a 2D crystal WITH intrinsic magnetization.
	Regarding claim 4, ‘about 1 nm’ is an entirely different scope than ‘less than about 1 nm’, which covers values of 0.01 Angstroms, 0.1 Angstroms, etc., which would not be taken as within the fuzziness afforded by the term ‘about’.  This is why claim 3 is deemed supported, FWIW, but claim 4 is not.

The rejection of claims under 35 U.S.C. § 112
	Applicant(s) argue(s) that claim 12 has a different scope than claim 15.  The Examiner respectfully disagrees – see rejection of record.
	Applicants argue that the term ‘ultrathin’ is defined.  The Examiner agrees and has withdrawn this rejection.
	Applicants argue that the other terms are also defined, but the Examiner does not agree that the text serves as a definition.  The term ‘high’ is not clear whether it is talking only about that one specific instance in the disclosure or meant as a definition to be applied throughout the disclosure.  Should Applicants desire ‘high’ to be ‘greater than 560 K’ then they are requested to amend the claim to positively recite this.  With regard to ‘ultrahigh’ mobility, it is unclear if this value must be within an order of magnitude of graphene, higher than graphene, within 10% of graphene, etc. … the text merely says it is ‘compared to graphene’, but not how that comparison is to be done.  It appears that Applicants intend this limitation to recite something along the lines of “..exhibits ultrahigh mobility such that the Fermi velocities are approximately equal to graphene” (per the text in specification page 3 coupled with the text on page 10 that ‘Fermi velocities’ are used for mobility determination).  However, the present claim does not recite this and the ‘searching for a needle’ aspect of determining this intent is deemed to not be equivalent to a clear definition necessary to remove the 112 nature of this term. This rejection can be overcome by amending the claim in a similar manner as recited above by the Examiner.
	Regarding ‘small molecule’, the Examiner does not find Applicants’ arguments convincing that this term is uniformly defined in the chemical arts.

The prior rejection of claims under 35 U.S.C § 102/103 – various art
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  In so far as they apply to the present rejection of record, Applicant(s) argue that DiGiovanni et al. is moot as directed to a different field of endeavor.  The Examiner respectfully disagrees.
DiGiovanni et al. discloses the same material (MnF3).  The limitations of ‘spintronics’, ‘hetrojunction’, etc. are all preamble limitations which fail to further limit the claims in any meaningful way (see rejections of record).  While there is some question whether bulk MnF3 particles would intrinsically possess a DHM structure per the new definition provided by the Examiner, the Examiner notes that there is presently no argument or evidence made of record to refute the position that the disclosed MnF3 particles would intrinsically be a Dirac Half Metal material meeting the claimed limitations.  Applicants are invited to present evidence that the disclosed bulk MnF3 material does not always possess a ferromagnetic DHM characteristic, but presently no such evidence has been made of record.

The rejection of claims under 35 U.S.C § 102/103 – newly applied art
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
November 10, 2021